517 So. 2d 99 (1987)
CITY OF MIAMI, Appellant,
v.
Paul BARRAGAN, Appellee.
No. BR-35.
District Court of Appeal of Florida, First District.
December 22, 1987.
Rehearing Denied January 25, 1988.
Lucia A. Dougherty, City Atty., Martha D. Fornaris, Asst. City Atty., Miami, for appellant.
Williams & Zeintz, Coral Gables, and Joseph C. Segor, Miami, for appellee.
WENTWORTH, Judge.
We reverse the order appealed on the authority of City of Miami v. Knight, 510 So. 2d 1069 (Fla. 1st DCA 1987), rev. den. 518 So. 2d 1276 (Fla.Supreme Court 1987).[1] However, in light of the supreme court's pronouncements in Jewel Tea Co. v. Florida Industrial Commission, 235 So. 2d 289 (Fla. 1970), and the recurrent nature of the issue presented, in accordance with Fla.R.App.P. 9.030(a)(2)(A)(v) we certify the following question as one of great public importance:
DOES THE EMPLOYER'S REDUCTION OF CLAIMANT'S PENSION BENEFITS, PURSUANT TO CONTRACTUAL PROVISION FOR OFFSET OF WORKER'S COMPENSATION, PERMIT THE DEPUTY'S APPLICATION OF SECTION 440.21, FLORIDA STATUTES, TO AWARD COMPENSATION BENEFITS TO CLAIMANT "AT HIS COMBINED MAXIMUM MONTHLY WAGE"?
NIMMONS and ZEHMER, JJ., concur.
NOTES
[1]  We note the deputy's reliance upon City of Miami v. Giordano, 488 So. 2d 538 (Fla. 1st DCA 1986) (affirmed without opinion), but accept the rationale stated by Knight without speculation on the basis for the alleged contrary result in Giordano.